DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 2/3/2021 claiming benefit of priority to foreign application KR10-2018-0101279 filed 8/28/2018.
Claims 1-12 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 2/3/2021. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(b) and/or 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
, “…a requestor terminal, which is communication-connected to the operation computer, [and] inputs information about a subject for numerical determination…, and the like…”. However, the phrase “and the like” is a relative phrase which is ambiguous; i.e. it is not clear what subject matter “and the like” encompasses. A person of ordinary skill in the art would not be apprised of the metes and bounds of the claim and therefore, for this reason, the claim is found to be indefinite.
Independent claim 9 recites in part the following, “…receiving, by means of an operation computer, corresponding information from a requestor terminal when there are information about a subject for numerical determination, numerical information of the minimum number of persons for tampering prevention, and compensation information;”. However, respectfully, the metes and bounds of this limitation is not clear. For example, it is not clear what the term “corresponding information” is intended to encompass as it is not clear whether “corresponding information” is intended to be the same as the recited “information about a subject for numerical determination, numerical information of the minimum number of persons for tampering prevention, and compensation information” or, whether such “corresponding information”, is intended to include different information but is itself received when “information about a subject for numerical determination, numerical information of the minimum number of persons for tampering prevention, and compensation information” exists, or is otherwise available to the system; e.g. “corresponding information” perhaps might be, see specification pg. 14 line 16-20, the price of a product/service, retrieved from a database when, i.e. contingent upon, such other information being received or made available to the system, such as the name/identify of a product/service [information about a subject]. Due to this ambiguity, and the Specification not clarifying the matter, the claims are held to be indefinite. For the purpose of compact prosecution, the received “corresponding information” is interpreted broadly to include any information which may correspond to “information about a subject…”. Therefore, for this reason, the claim is found to be indefinite.
 Independent claim 9 further recites, in part: “transmitting, by means of the operation computer, collective intelligence convergence request data of numerical determination based on the information about the subject for numerical determination to a collective intelligence converging system.” Respectfully, this limitation is confusing as it is not clear whether the applicant intends for the phrase 
Independent claim 9 further recites, in part: “transmitting, by means of at least one expert terminal, to the management computer, numerical values suitable for the subject for numerical determination input by the expert members based on the information about the subject for numerical determination and numerical values of the minimum number of persons for tampering prevention determined by itself together with related expert knowledge.” Respectfully, this step suffers a similar deficiency as noted supra; i.e. it is not clear whether the phrase “based on the information about the subject” modifies the transmitting step or whether it modifies the “numerical values”; if the later, then this is a non-functional description of data which does not patentably recite on the step of transmitting. For the purpose of compact prosecution, the phrase in question is interpreted as modifying the “numerical values” and as such, this does not further limit the step of transmitting such data. For example, a description of how an expert user may or may not have decided to settle on a “numerical value suitable for the subject”, does not positively affect nor alter the step of transmitting such data/information. Nonetheless, correction is required and the claim is held to be indefinite due to this ambiguity.
Independent claim 9 further recites, in part: “…determined by using the average of the values presented by the participants who are not restrained to the determined numerical values or an average of similar cases by referring to the background knowledge input by the participants, to the management computer.” Respectfully, the underlined phrase lacks proper antecedent basis. Applicant has not previously recited, nor introduced, “participants who are not restrained…” and therefore it is wholly unclear to what “values presented by the participants who are not restrained…” now refers. For the purpose of compact prosecution, the phrase in question is interpreted as follows: “[an] average of values presented by participants who are not restrained to determined numerical values”. Nonetheless, correction is required and the claim is held to be indefinite due to this ambiguity.
Dependent claim 3 recites, in part: “…wherein the collective intelligence converging system provides the compensation information presented by the requestor terminal to the participants by using at least one expert opinion…”. Respectfully, it is entirely unclear how provision of compensation information is related or performed “by using at least one expert opinion”. The link, relationship, or connection between the function and this “use” is unclear and therefore the metes and bounds of the limitation in question are deemed indefinite. A great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 3 exists. Therefore, a rejection of claim 3 under 35 U.S.C. 103 is not being made because, as shown in the 35 USC § 112 rejections provided herein, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language).
Dependent claim 10 recites in part: “performing, by means of the requestor terminal, continuously the collective intelligence convergence of the participants in case of unacceptable by receiving the request from the operation computer and transmitting, to the requestor terminal, the numerical values of the subject for numerical determination received from the collective intelligence converging system and an average value thereof and the tampering prevention numerical values and an average value thereof as the determined numerical values in case of acceptable…” Respectfully, this feature is found to be unclear. First, it is not clear what is meant by “convergence of the participants”. Second, it is not clear what is meant by: [performing the collective intelligence convergence] “in case of unacceptable by receiving… in case of acceptable”. For each of these reasons the claim is found to be indefinite. A great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 10 exists. Therefore, a rejection of claim 10 under 35 U.S.C. 103 is not being made because, as shown in the 35 USC § 112 rejections provided herein, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language).
Dependent claim 11 recites in part: “the converged numerical values”. Respectfully, this feature . See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language).
Dependent claims 2-8 and 10-12 inherit the deficiencies of their respective parent claims and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 9: 
“providing, …, information about the subject for numerical determination to expert terminals of related expert members”
“requesting [of expert members], …, participation in collective intelligence convergence [i.e. collection of opinions regarding the subject].”
[Providing the expert members] with “compensation information [which] includes basic compensation provided by the requestor requesting the numerical determination…”
calculating, …, an average value of the numerical values of the subject for numerical determination and an average value of the numerical values of the minimum number of persons for tampering prevention…”
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are simply steps of incentivizing experts to provide opinions regarding a subject, which are to be aggregated (i.e. converged / collected) and the experts are provided information, before providing their opinion, regarding compensation to be provided in exchange for their participation and opinion. This is a fundamental commercial practice. Furthermore, there is a generic step directed towards the idea of determining a number of expert opinions necessary to prevent tampering (i.e. bias) – this is a fundamental economic principle. Thus these ideas fall within the group Certain Methods of Organizing Human Activity. Additionally, the mere nominal recitation of generic computer components performing the method (e.g. “an operation computer”, “management computer”, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, 
The claims do recite additional limitations, as follows: “receiving, by means of an operation computer, corresponding information from a requestor terminal when there are information about a subject for numerical determination, numerical information of the minimum number of persons for tampering prevention, and compensation information;
transmitting, by means of the operation computer, collective intelligence convergence request data of numerical determination based on the information about the subject for numerical determination to a collective intelligence converging system;
 transmitting, by means of at least one expert terminal, to the management computer numerical values suitable for the subject for numerical determination input by the expert members based on the information about the subject for numerical determination and numerical values of the minimum number of persons for tampering prevention determined by itself together with related expert knowledge;
transmitting, by means of at least one participant terminal estimated numerical values of the subject for numerical determination and numerical values of the minimum number of persons for tampering prevention determined by using the average of the values presented by the participants who are not restrained to the determined numerical values or an average of similar cases by referring to the background knowledge input by the participants, to the management computer;
transmitting, by means of the management computer, to the operation computer, the numerical values of the subject for numerical determination and an average value thereof and the numerical values of the minimum number of persons for tampering prevention and an average value thereof.”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “receiving information” nor a new or novel technique of “transmitting” data. The additional elements simply are not technical in nature nor do they recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: 

    PNG
    media_image1.png
    689
    760
    media_image1.png
    Greyscale


In summary, the claimed steps compare an average value of the opinions of the experts with a minimum, undisclosed, predetermined value and then request a different system (i.e. the operation computer) to determine whether to accept this average value when the average value is less than the minimum, else accept the average value. Therefore, the Examiner finds that there is no technical solution presented here and there is no technical problem being solved. Instead, the predetermined value is not disclosed, nor is the implied technique of deciding whether to accept or reject in the case where the value is less than the undisclosed predetermined value, and comparison is itself trivial; i.e. the effect of the claim is to leave any potential technical solution to the imagination of the practitioner and only lay claim to comparison of one value to this undisclosed, hence arbitrary, predetermined value, where practicing comparison of values is not technical in nature. 
 Therefore, the Examiner does not find that these limitations integrate the abstract idea 
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, and 12 are rejected under 35 U.S.C. 103 as obvious over O’Rourke et al. (U.S. 2008/0086387 A1; hereinafter, "O’Rourke") in view of Kurtzig (U.S. 2013/0214938 A1; hereinafter, "Kim").

Claims 1, 9:
Pertaining to independent claims 1 and 9, exemplified in the method steps of claim 9, O’Rourke teaches the following:
A numerical determination method comprising the steps of: 
receiving, by means of an operation computer, corresponding information from a requestor terminal when there are information about a subject for numerical determination, numerical information of the minimum number of persons for tampering prevention, and compensation information (Examiner notes the 112 rejection guiding claim interpretation. O’rourke, see at least [0017]-[0022], teaching e.g.: “…a user employs the client 14 [requestor terminal] to input information [corresponding information] identifying an item, which may be anything that may have social impact factor data associated with it… The resulting product identity [subject for numerical determination] is forwarded to the server controller 36 via the client controller 74…”; also note O’Rourke per [0078]-[0082] teaches, e.g.: “…Thus users can ; 
transmitting, by means of the operation computer, collective intelligence convergence 6request data of numerical determination based on the information about the subject for numerical determination to a collective intelligence converging system (O’Rourke, see at least [0026], teaching e.g.: “…One or more routines running on the server controller 36 employ the product identity [information about the subject] to selectively query [transmitting request data] the data sources 16-20 for relevant information… Queries may be relayed through the criteria-analysis modules 22-26 [collective intel converging system] or routed directly from the server controller 36 to the data sources 16-20…”; as noted supra, applicant’s “operation computer” reads on O’Rourke’s ‘server 12’ and server 12 includes ‘server controller 36’); 
providing, by means of a management computer of the collective intelligence converging system, the information about the subject for numerical determination to expert terminals of related expert members (O’Rourke, see at least [0026] teaching, One or more routines running on the server controller 36, which resides within the “aggregation module” [management computer] of server 12, employs the product identity to selectively query the data sources …Queries may be relayed through the criteria-analysis modules 22-26 [collective intel converging system]…” to the data sources 16-20 [expert terminals]; “…data sources 16-18 may be implemented via various types of databases, including wiki-based systems, wherein users [expert members] contribute to the data, government databases, Socially Responsible Investing (SRI) databases, and so on….”); 
transmitting, by means of at least one expert terminal, to the management computer [of the collective intelligence converging system], numerical values[,] suitable for the subject for numerical determination input[,] by the expert members [wherein, the numerical values have been] based on the information about the subject for numerical determination (O’Rourke, see at least [0027] in view of the aforementioned teachings shown supra, e.g.: “…data sources 16-20 [expert terminals] may also provide [e.g. transmit to the management computer] data to more than one criteria-analysis module 22-26 [of the collective intel converging system]. Additionally, any number of criteria-analysis modules may be used….”; and at least [0053], teaching e.g.: “…A sixth step 92 includes retrieving or otherwise determining a score [numerical values] pertaining to each set of criteria [information about the subject] from each data source [expert terminal]…”; the only difference between the prior art of O’Rourke and the limitation in question is that although O’Rourke teaches his data sources 16-20 [expert terminals] provide data to criteria analysis modules, O’Rourke may not explicitly teach that his “aggregation module 34” [management computer], which has server controller 36 running one or more routines which are taught as relaying his queries to the data sources 16-20 [expert terminals], is the same computer component which receives the response from the data sources [expert terminals]. Nonetheless, in order for O’Rourke’s functionality to be enabled, the system must receive the response from his data sources 16-20 [expert terminals] via some component of his system, thus providing motivation to try using components already discussed by O’Rourke and Examiner finds that it would be within the level of skill, of one of ordinary skill in the art before the effective filing date of the claimed invention, to try using the same computer component which transmitted the query to also receive the query response because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) and [;]
[transmitting] numerical values of the minimum number of persons for tampering prevention[, wherein, the numerical values of the minimum number of persons for tampering prevention have been] determined by itself together with related expert knowledge (O’Rourke, see at least [0078]-[0082] teaching, e.g.: “…Thus users can use their own knowledge [related expert knowledge] about the credibility [tampering prevention] of each dataset to override the default weightings [numerical values of the minimum number of persons for tampering prevention] described above…”); 
requesting, by means of the management computer, participation in collective intelligence convergence[,] by providing the numerical values of the subject for numerical determination of the experts[,] and the numerical values of the minimum number of persons for tampering prevention[,] as background knowledge to participant terminals of participants participating in collective intelligence opinions (O’Rourke, see at least [0078]-[0087], e.g. both the score [numerical values of the subject for numerical determination] pertaining to each set of criteria as well as the ‘default weightings’ about ‘the credibility of each dataset [numerical values of the minimum number of persons for tampering prevention] are provided to user’s [participant’s] client device [participant terminals]; Examiner notes, per applicant’s claim language, such provision fulfills the limitation regarding applicant’s “requesting”.); 
transmitting, by means of at least one participant terminal, estimated numerical values of the subject for numerical determination and numerical values of the minimum number of persons for tampering prevention[,] determined by using [either] the average of the values presented by the participants who are not restrained to the determined numerical values or an average of similar cases by referring to the background knowledge input by the participants, to the management computer (See 112 rejection guidgin claim interpretation. Respectfully, the phrase “determined by using the average of the values presented by the participants who are not restrained to the determined numerical values or an average of similar cases by referring to the background knowledge input by the participants” does not modify the transmitting step. Nonetheless, O’Rourke, per at least [0073]-[0077], teaches: advanced users [participants] may elect [i.e. transmit via a client device/participant terminal] to personalize and weight [estimated numerical values of minimum number of persons for tampering prevention]  An additional set of algorithms enables advanced users to personalize and weight their ratings according to their own preferences. These algorithms focus on three elements: Data Source Weighting:…, Criteria weighting:…, Expert or Peer Opinion Rating:… “; where users are allowed to weight the data sources based on their own preferences. Thus “…users can use their own knowledge about the credibility [minimum number of persons for tampering prevention] of each data-source to override the default weightings [numerical values] described above and users may want to defer to the preferences of "experts" (such as activists, scholars, other consumers, or friends and families), such algorithm enables users to use the data-source or criteria weightings of these other people, if these experts are willing to share them…”); 
calculating, by means of the management computer, an average value of the numerical values of the subject for numerical determination (O’Rourke, see again at least Fig. 1 and [0055] e.g. “aggregation module” [management computer] averages scores [average value numerical values] when calculating sub-ratings pertaining to each set of criteria; see also at least [0073]-[0087], e.g. a “…simple averaging algorithm first classifies these scores [numerical values] into categories according to their content and focus, and then converts the scores into a standard five-point numerical scale (1 indicating poor performance and 5 indicating excellent performance) by dividing product or company scores by the highest score possible in the original scale…”) and an average value of the numerical values of the minimum number of persons for tampering prevention (O’Rourke, again per at least [0073]-[0087], teaching: “…some datasets may be perceived as being more reliable or trustworthy than others, and users may want their ratings to be based more heavily on those sources. An additional algorithm enables advanced users to weight the data sources based on their own preferences…”; this weighting may be an average of “Expert or Peer Opinion Rating”.) based on information about the estimated numerical values of the subject for numerical determination and the numerical values of the minimum number of persons for tampering prevention of the participants (O’Rourke, again see at least [0073]-[0087] as noted supra; i.e. the average values are based on the aggregation of ratings/score values and weighting values); and 
transmitting, by means of the management computer, to the operation computer, the numerical values of the subject for numerical determination and an average value thereof and the numerical values of the minimum number of persons for tampering prevention and an average value thereof  (O’Rourke, see at least Fig. 1, in view of the findings noted supra, and [0019] teaching, e.g.: “aggregation module” [management computer] resides within server 12 [operation computer] and thus the calculations, noted supra, performed by the “aggregation module” appear to be known [transmitted] in some fashion to the server 12 [operation computer]), 
Although O’Rourke teaches the above limitations and, as shown supra, teaches e.g. per [0080], users may want to defer to the preferences of “experts” if such experts are willing [compensation information] to share them, which implies a need to provide by a user employing client 14 [requestor terminal] additional input information to persuade such “experts”, i.e. basic compensation provided by the requestor requesting the numerical determination, O’Rourke may not explicitly teach his users input this type of information as part of his user’s request for ratings information regarding a product [subject for numerical determination] of interest. However, regarding this feature, O’Rourke in view of Kurtzig teaches this feature as follows: 
7wherein the compensation information includes basic compensation provided by the requestor requesting the numerical determination before the numerical determination and provided to the participants who contributed to the numerical determination (Kurtzig, see at least Fig. 10 and at least [0104] teaching e.g.: “FIG. 10 is screenshot of a portion of an example pricing option page. The pricing option page of FIG. 10 allows the user to enter factors that are considered in generating the pricing option. Specifically, the user may indicate the urgency for the response and the level of detail required in the response. While a slider is shown for indicating the user input, alternative embodiments may use other forms of price selectors such as, for example, multiple choice selection boxes, drop down menus, and manual input Alternative 

    PNG
    media_image2.png
    488
    623
    media_image2.png
    Greyscale
).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig (an interface for a user device to provide compensation information, e.g. “amount you will pay if satisfied with answer” in exchange for receiving a satisfactory answer to a request/question; i.e. compensation information includes basic compensation provided by the requestor requesting the numerical determination before the numerical determination and provided to the participants who contributed to the numerical determination) which is applicable to a known base device/method of O’Rourke (who already teaches a system/method allowing a user to make a request for a rating/score from an expert, as well as credibility weighting of such expert, regarding a product/service [i.e. requesting numerical values of the subject for numerical determination, etc…]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 2:
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke teaches the following:
The numerical determination system of claim 1, wherein the operation computer (O’Rourke, see again at least Fig. 1 server 12 [operation computer]) comprises a requestor information management unit configured to receive information about a subject for numerical determination and compensation information provided by the requestor terminal (O’Rourke, see again at least Fig. 1 client 14 communicates information, as noted supra, with server 12 e.g. via client controller 74 to server controller 36 [requestor info management unit]) to transmit and manage the received information to the collective intelligence converging system (O’Rourke, per Fig. 1, controller 36 transmits info, received from client, to criteria analysis system [collective intel converging system]); a tampering prevention information management unit configured to store the minimum number of participants capable of preventing tampering of the numerical determination provided by the requestor terminal (O’Rourke, see at least Fig. 1, “data-source Weights”, etc… are stored by Aggregation Module, which includes server controller 36 which receives info from client) and 
Although O’Rourke teaches the above limitations, he may not teach all of the nuances as recited below. However, regarding these features, O’Rourke in view of Kurtzig teaches the following 
compare the stored minimum number of participants with tampering prevention numerical values received from the collective intelligence converging system (Kurtzig, see at least [0058] e.g.: “…The minimum requirements may be based on, for example, characteristics of other experts in the category (e.g., work experience, licenses, certifications). Thus, for example, the entered credential information [tampering prevention numerical values] may be compared to characteristics of other successful experts on the consultation system 102. The determination may be further be based on whether there is a need for that type of expert (or more of that type of expert) [stored minimum number]…”) and 
a basic compensation information management unit configured to manage compensation information of participants participating in the collective intelligence converging system according to compensation regulations presented by the requestor terminal (Kurtzig, see at [0055] The exemplary payment engine 312 [basic compensation info management unit] manages pricing options and the payment of fees. In accordance with exemplary embodiments, users pay experts for accepted answers to their questions, for example, by way of payments per questions, payments per answers, payments per time frame, or payments on a subscription basis.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 4:
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke teaches the following:
The numerical determination system of claim 3, wherein the collective intelligence converging system calculates an average value of the numerical values of the subject for numerical determination provided by the participants and an average value of the minimum number of persons for tampering prevention, respectively, to provide the average values to the operation computer. (O’Rourke, see again at least Fig. 1 “aggregation module”, including averaging modules 42-48, and see related disclosure)

Claim 5:
Although O’Rourke teaches the above limitations, he may not teach all of the nuances as recited below. However, regarding these features, O’Rourke in view of Kurtzig teaches the following 
The numerical determination system of claim 4, wherein the operation computer compares the average value of the minimum number of persons for tampering prevention transmitted from the collective intelligence converging system with the minimum number of persons for tampering prevention presented by the requestor terminal when receiving the numerical information of the minimum number of persons for tampering prevention from the requestor terminal, (Kurtzig, see at least [0058] e.g.: “…The minimum requirements may be based on, for example, characteristics of other experts in the category (e.g., work experience, licenses, certifications). Thus, for example, the entered credential information [tampering prevention numerical values] may be compared to characteristics of other successful experts on the consultation system 102. The determination may be further be based on whether there is a need for that type of expert (or more of that type of expert) [stored minimum number]…”) to inquire whether the requestor terminal accepts an average value of the
minimum numbers of persons for tampering prevention less than the minimum number of
persons for tampering prevention when the average value of the minimum numbers of persons for tampering prevention transmitted from the collective intelligence converging system is less than the minimum number of persons for tampering prevention presented by the requestor terminal. (Examiner notes this phrase “to inquire…” is a statement of intended use and carries no patentable weight.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 6:
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke in view 
The numerical determination system of claim 1, wherein the compensation information is selectively provided by the requestor and further includes performance compensation provided to the participants who contributed to the numerical determination according to the result of performing the business with respect to the determined numerical information (Kurtzig, again see at least Fig. 10, i.e. the payment amount [compensation] to be provided, e.g. $9, is contingent upon whether the requestor is “satisfied” [performance compensation] with the answer.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7:
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke in view of Kurtzig teaches the following:
The numerical determination system of claim 6, wherein the operation computer further includes a performance compensation information management unit configured to be selectively provided by the requestor and provide performance compensation to the
participants who contributed to the numerical determination according to the result of performing the business with respect to the determined numerical information (Kurtzig, again see at least Fig. 10, i.e. the payment amount [compensation] to be provided, e.g. $9, is contingent upon whether the requestor is “satisfied” [performance compensation] with the 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8:
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke in view of Kurtzig teaches the following:
The numerical determination system of claim 2, wherein the basic compensation information management unit sets participants to be compensated among all participants participating in the numerical determination at a predetermined ratio. (Kurtzig, see at least [0055] The exemplary payment engine 312 manages pricing options and the payment of fees. In accordance with exemplary embodiments, users pay experts [participants] for accepted answers to their questions, for example, by way of payments per questions [a ratio], payments per answers [a ratio], payments per time frame [a ratio], or payments on a subscription basis [a ratio], etc…)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 12
O’Rourke/Kurtzig teaches the limitations upon which this claim depends. Furthermore, O’Rourke in view of Kurtzig teaches the following:
The numerical determination method of claim 9, further comprising the steps of: providing, by means of a requestor terminal, compensation information by setting a condition according to a result of performing a business with respect to the determined numerical information, as compensation to be provided to participants of the collective intelligence converging system participating in the numerical determination when requesting the numerical determination to the operation computer or after receiving the numerical information determined from the operation computer (Kurtzig, see again at least Fig. 10; e.g. conditional compensation provided, only IF user is satisfied [setting a condition] with answer; this occurs when making the request.

    PNG
    media_image2.png
    488
    623
    media_image2.png
    Greyscale
);
calculating, by means of the requestor terminal, a business result using the determined numerical information of a subject for numerical determination received from the operation computer (O’Rourke, see again at least Fig. 1 and [0055]-[0056] e.g.: “…step 98 includes selectively combining sub-ratings computed for different sets of criteria into a total rating. ; 
providing, by means of the requestor terminal, corresponding information to the operation computer by checking whether to achieve a condition set for compensation of the calculated business result (Kurtzig, see at least [0051] teaching e.g.: “User satisfaction surveys [checing whether to achieve a condition set for compensation] may also be sent to collect data on the user's experience with the site, the expert, or the answer the user received…”; the condition for compensation, per Fig. 10 is user satisfaction); 
providing, by means of the requestor terminal, a compensation profit included in the compensation information to the operation computer with respect to achievement of the condition set for compensation of the business result (Kurtzig, see at least [0055] regarding “payment engine” providing payment to experts according rules contingent upon user satisfaction, etc…); 
calculating, by means of the operation computer, an execution rate for each issue by 9determining whether to perform the compensation information provided by the requestor terminal (Kurtzig, see at least [0050] teaching e.g.: “…Acceptance and non-acceptance actions are tracked by the consultation analysis engine 306. For example, every user's accept-to-question ratio may be tracked…”); 
providing, by means of the operation computer, allocation set in the compensation information to the participants with respect to the achievement of the condition set for compensation of the business result (Kurtzig, again see at last [0055] payment is provided to the expert(s) [participants]); and 
calculating and storing, by means of the operation computer, reliability of the requestor terminal based on the calculated execution rate with respect to the compensation-related execution of the requestor terminal (Kurtzig, again see at least [0050] user’s “accept-to-
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of O’Rourke to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of O’Rourke because O’Rourke and Kurtzig are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622